     Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 1 of 12



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

DARNELL WALKER,               :
   Plaintiff,                 :
                              :
v.                            : Civil No. 3:19CV00477 (AWT)
                              :
SCOTT SEMPLE; JOHN ALDI;      :
CAPTAIN RIVERA; OFFICER       :
ARMSTRONG, and OFFICER PUTNUM :
   Defendants.                :

                  RULING ON MOTION FOR SUMMARY JUDGMENT

     The plaintiff, Darnell Walker, who is incarcerated within

Connecticut’s correctional system, brings this action pro se

against Scott Semple, the former Commissioner of the Connecticut

Department of Correction, and four other current and former

employees of the Connecticut Department of Correction, John

Aldi, Captain Rivera, Officer Armstrong, and Officer Putnum. The

defendants moved for summary judgment, arguing that the

plaintiff released the defendants from liability for his claims

in this case when he signed a global release as a part of a

settlement agreement in a separate case. For the reasons set

forth below, the defendants’ motion is being granted.

     I.   FACTUAL BACKGROUND

     On March 29, 2019, pro se plaintiff Darnell Walker filed a

complaint (ECF No. 1) against defendants Semple, Aldi, Rivera,

Armstrong, and Putnum, claiming constitutional violations

arising from incidents that occurred in April 2016. However, the
     Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 2 of 12



summons were not returned executed until June 15, 2020.

Assistant Attorney General Robert S. Dearington filed an

appearance in this action on October 7, 2020.

     At the time the plaintiff filed the complaint in this

action, he had another action pending in this district against

several members of the Connecticut Department of Correction with

the caption Walker v. Aldi, et al. 3:17cv1783 (RMS) (“Walker v.

Aldi”). After filing the complaint in this action, the plaintiff

signed a Settlement and Release Agreement (ECF No. 37-3)

(“Settlement Agreement”) in Walker v. Aldi, with an effective

date of January 22, 2020. The plaintiff also signed a

Stipulation of Dismissal with Prejudice (ECF No. 37-4) in Walker

v. Aldi on January 22, 2020, and it was filed with the court on

February 11, 2020.

     In the Settlement Agreement, the plaintiff agreed to

release all present and former employees of the Connecticut

Department of Correction and the State of Connecticut from

liability for all causes of action arising from incidents

occurring prior to the effective date of the Settlement

Agreement. The Settlement Agreement states:

     The plaintiff, DARNELL WALKER, . . . does herewith
     release and forever discharge the defendants, THE
     STATE OF CONNECTICUT, DEFENDANTS ALDI, RIVERA, SALIUS,
     CHAPDELAINE, MULLIGAN, TAMMARO, EVANS, DALY, FARGO,
     WELDON, BEAULIEU AND ALL CURRENT AND FORMER EMPLOYEES
     OF THE STATE OF CONNECTICUT DEPARTMENT OF CORRECTION
     and all other present and former officers and



                                  - 2 -
      Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 3 of 12



      employees of the State of Connecticut, their heirs,
      successors and assigns, from all actions, causes of
      action, suits, claims, controversies, damages and
      demands of every nature and kind, including attorneys’
      fees and costs, monetary and equitable relief, which
      the plaintiff shall or may have for, upon, or by
      reason of any matter, cause or thing whatsoever from
      the beginning of the world to the date of this Release
      of Liability, including but not limited to acts
      arising out of, or in any way related to the incidents
      or circumstances which formed the basis for the above-
      captioned lawsuit, including such actions as may have
      been or may in the future be brought in the federal
      courts[.] . . . Said release of liability includes,
      but is not limited to, the suits identified above as
      well as all causes of action alleging violations of
      the plaintiff’s state and federal constitutional
      rights, his rights arising under the statutes and laws
      of the United States and/or the State of Connecticut,
      and such causes of action as may be available under
      the common law.

Settlement Agreement (ECF No. 37-3) at 3 (capitalization in

original).

      The Settlement Agreement also has a merger clause, which

provides that, “The Parties acknowledge and agree that this

Agreement represents the full and complete agreement of the

Parties and that this Agreement supersedes and replaces any

prior agreements, whether oral or written except orders of court

extended in suit which shall survive.” Id. at 4.

II.   Legal Standard

      A motion for summary judgment may not be granted unless the

court determines that there is no genuine issue of material fact

to be tried and that the facts as to which there is no such

issue warrant judgment for the moving party as a matter of law.



                                   - 3 -
       Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 4 of 12



Fed. R. Civ. P. 56(a). See Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986); Gallo v. Prudential Residential Servs., 22

F.3d 1219, 1223 (2d Cir. 1994). Rule 56(c) “mandates the entry

of summary judgment . . . against a party who fails to make a

showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp., 477 U.S. at

322.

       When ruling on a motion for summary judgment, the court

must respect the province of the jury. The court, therefore, may

not try issues of fact. See, e.g., Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986); Donahue v. Windsor Locks Bd. of

Fire Comm’rs, 834 F.2d 54, 58 (2d Cir. 1987); Heyman v. Commerce

of Indus. Ins. Co., 524 F.2d 1317, 1319-20 (2d Cir. 1975). It is

well-established that “[c]redibility determinations, the

weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of the

judge.” Anderson, 477 U.S. at 255. Thus, the trial court’s task

is “carefully limited to discerning whether there are any

genuine issues of material fact to be tried, not deciding them.

Its duty, in short, is confined . . . to issue-finding; it does

not extend to issue-resolution.” Gallo, 22 F.3d at 1224.

       When reviewing the evidence on a motion for summary

judgment, the court must “assess the record in the light most



                                    - 4 -
     Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 5 of 12



favorable to the non-movant. . . and draw all reasonable

inferences in its favor.” Weinstock v. Columbia Univ., 224 F.3d

33, 41 (2d Cir. 2000) (quoting Delaware & Hudson Ry. Co. v.

Consolidated Rail Corp., 902 F.2d 174, 177 (2d Cir. 1990)).

Because credibility is not an issue on summary judgment, the

nonmovant’s evidence must be accepted as true for purposes of

the motion. Nonetheless, the inferences drawn in favor of the

nonmovant must be supported by evidence. “[M]ere speculation and

conjecture” is insufficient to defeat a motion for summary

judgment. Stern v. Trustees of Columbia Univ., 131 F.3d 305, 315

(2d Cir. 2007) (quoting Western World Ins. Co. v. Stack Oil,

Inc., 922 F.2d 118, 121 (2d Cir. 1990)). Moreover, the “mere

existence of a scintilla of evidence in support of the

[nonmovant’s] position” will be insufficient; there must be

evidence on which a jury could “reasonably find” for the

nonmovant. Anderson, 477 U.S. at 252.

     Because the plaintiff in this case is proceeding pro se,

the court must read the plaintiff’s pleadings and other

documents liberally and construe them in a manner most favorable

to the plaintiff. See Burgos v. Hopkins, 14 F.3d 787, 790 (2d

Cir. 1994). Moreover, because the process of summary judgment is

“not obvious to a layman,” Vital v. Interfaith Medical Ctr., 168

F.3d 615, 620 (2d Cir. 1999), the district court must ensure

that a pro se plaintiff understands the nature, consequences,



                                  - 5 -
     Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 6 of 12



and obligations of summary judgment, see id. at 620-621. Thus,

the district court may itself notify the pro se plaintiff as to

the nature of summary judgment; the court may find that the

opposing party’s memoranda in support of summary judgment

provide adequate notice; or the court may determine, based on

thorough review of the record, that the pro se plaintiff

understands the nature, consequences, and obligations of summary

judgment. See id.

     After reviewing the defendants’ memorandum in support of

summary judgment and the plaintiff’s submissions in opposition

to summary judgment in this case, the court concludes that the

plaintiff understands the nature, consequences and obligations

of summary judgment. The defendants served the plaintiff with

the notice to pro se litigants required by Rule 56(b), and the

plaintiff submitted a response to the defendants’ motion which

identifies what he believes are genuine issues of material fact.

III. DISCUSSION

     “A trial court has inherent power to enforce summarily a

settlement agreement when the terms of the agreement are ‘clear

and unambiguous.’” Omega Eng’g, Inc., 432 F.3d at 444 (quoting

Audubon Parking Assocs. Ltd. P'ship v. Barclay & Stubbs, Inc.,

626 A.2d 729, 733 (Conn. 1993). See also Fischer & Mandell, LLP

v. Citibank, N.A., 632 F.3d 793, 799 (2d Cir. 2011) (“Summary

judgment is appropriate if the terms of the contract are



                                  - 6 -
     Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 7 of 12



unambiguous.”); Amica Mut. Ins. Co. v. Welch Enter., Inc., 970

A.2d 730,732 (Conn. App. Ct. 2009) (“Only when the terms are

clear and unambiguous can the court enforce the settlement

agreement.”).

     The defendants argue that they are entitled to summary

judgment because the Settlement Agreement “bars all claims

against the defendants in this case.” Defs.' Mem. Supp. Summ. J.

(ECF No. 37-1) at 1. The court agrees.

     In opposition to the motion for summary judgment, the

plaintiff does not dispute any of the facts asserted by the

defendants but contends that two issues remain in dispute.

First, the plaintiff maintains that the Settlement Agreement is

ambiguous and could “easily be interpreted as a settlement of

only the case of Walker v. Aldi and a release of liability as to

the defendants in that case only.” Pl.’s Obj. Summ. J. (ECF No.

45) at 4. A contract is ambiguous “[i]f the language is

susceptible to more than one reasonable interpretation, [and]

the mere fact that parties advance different interpretations of

the language in question does not necessitate a conclusion that

the language is ambiguous.” Karas v. Liberty Ins. Corp., 33 F.

Supp. 3d 110, 115 (D. Conn. 2014).

     The language in the Settlement Agreement is not susceptible

to more than one reasonable interpretation. It is clear in

expressing that it releases the following persons: (1) the



                                  - 7 -
     Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 8 of 12



defendants in Walker v. Aldi, i.e., “THE STATE OF CONNECTICUT,

DEFENDANTS ALDI, RIVERA, SALIUS, CHAPDELAINE, MULLIGAN, TAMMARO,

EVANS, DALY, FARGO, WELDON, BEAULIEU[;]” and, in addition, (2)

“ALL CURRENT AND FORMER EMPLOYEES OF THE STATE OF CONNECTICUT

DEPARTMENT OF CORRECTION[;]” and (3) “all other present and

former officers and employees of the State of Connecticut.” It

is also clear in stating that it releases those persons for any

“causes of actions, suits, [and] claims” the plaintiff has or

may have because of “any matter, cause or thing” that existed

“from the beginning of the world to the date of this Release of

Liability.” Settlement Agreement at 2. The defendants in this

action are all present or former employees of the State of

Connecticut Department of Correction, and this action arises

from incidents that occurred in April 2016, almost four years

before the Settlement Agreement took effect in January 2020.

Thus, the Settlement Agreement is unambiguous in releasing the

defendants from liability in this case. The plaintiff does not

identify any alternate interpretation of the language in the

Settlement Agreement broadening the scope of the release to

cover current and former employees of the Connecticut Department

of Correction in addition to the defendants in Walker v. Aldi.

He cannot create an ambiguity by simply ignoring that language.

     Second, the plaintiff asserts that the language in the

Settlement Agreement releasing the defendants from liability



                                  - 8 -
     Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 9 of 12



“was used to confuse, perplex, and puzzle the plaintiff into

signing the agreement[.]” Pl.’s Resp. (ECF No. 38) at 4. The

plaintiff maintains that as a consequence he had “no knowledge

that the Walker v. Semple case was part of this Walker v. Aldi

settlement.” Id. at 2.

     In support of this assertion, the plaintiff submits an

affidavit in which he avers that the defendants’ attorney in

Walker v. Aldi represented to the plaintiff that he was only

settling that matter and not the instant action. The plaintiff

states:

          Sometime during the week of January 11, 2020 . . . I
          spoke, via telephone with Mr. Terence O’Neill who is
          the defendants[‘] attorney in the Walker v. Aldi
          case. Attorney O’Neill and I spoke about the
          settlement of the Walker v. Aldi case and he clearly
          told me that we were settling only that matter. Mr.
          O’Neill was aware of this pending case here and he
          informed me that he would not, in fact, be filing
          settlement papers with the court in this matter
          because he had “nothing to do with this case.”

Pl.’s Aff. (ECF No. 45-2) at ¶¶ 8-10.

     In Connecticut, a contract, including a settlement

agreement, “is binding if the parties mutually assent to its

terms.” Omega Eng’g, Inc., 432 F.3d at 444. “[W]hen [an

individual] manifests acceptance by signing the document, the

proposed transaction becomes an enforceable contract.” Conn. Bar

Ass'n v. U.S., 620 F.3d 81, 94 (2d Cir. 2010). When the




                                  - 9 -
     Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 10 of 12



plaintiff signed the Settlement Agreement, he assented to its

terms, and it became a binding, enforceable contract.

     The plaintiff does not make a specific claim that there was

fraudulent inducement. But the defendant is proceeding pro se,

so the court considers that issue because “courts must construe

pro se pleadings broadly and interpret them ‘to raise the

strongest arguments they suggest.’” Torres v. Carry, 800 F.

Supp. 2d 577, 582 (S.D.N.Y. 2011) (quoting Graham v. Henderson,

89 F.3d 75, 79 (2d Cir. 1996)).

     “As a matter of common law, a party to a contract . . . may

rescind that contract and avoid liability thereunder if that

party's consent to the contract was procured . . . by the other

party's fraudulent misrepresentations[.]” Munroe v. Great

American Ins. Co., 661 A.2d 581, 584 n.4 (Conn. 1995). Four

elements must be shown to prove fraud: “(1) a false

representation was made as a statement of fact; (2) it was

untrue and known to be untrue by the party making it; (3) it was

made to induce the other party to act upon it; and (4) the other

party did so act upon that false representation to his injury.”

IM Partners v. Debit Direct Ltd., 394 F. Supp. 2d 503, 519 (D.

Conn. 2005) (internal quotation marks omitted).

     There is no evidence that could establish the first or

second essential elements of fraud. According to the plaintiff’s

own affidavit, Attorney O’Neill told the plaintiff that they



                                  - 10 -
     Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 11 of 12



were “settling only” the matter of Walker v. Aldi and that they

“would not, in fact, be filing settlement papers in [the instant

action] because [Attorney O’Neill] had ‘nothing to do with this

case.’” Pl.’s Aff. (ECF No. 45-2) at ¶¶ 8-10. Attorney O’Neill’s

statements were not false or untrue. Even though the release was

not limited to the claims in Walker v. Aldi, the Settlement

Agreement only settled Walker v. Aldi and settlement papers were

only filed for that matter.

     Also, it should be noted that the Settlement Agreement

contains a merger clause, which states: “The Parties acknowledge

and agree that this Agreement represents the full and complete

agreement of the Parties and that this Agreement supersedes and

replaces any prior agreements, whether oral or written except

orders of court extended in suit which shall survive.”

Settlement Agreement at 4. “According to Connecticut law, ‘[i]n

the case of a fully integrated contract, usually manifested by

its inclusion of a merger clause, the parties are deemed to have

agreed that the terms of their written contract supersede all

prior and contemporaneous communications between them.” O & G

Industries, Inc. v. Aon Risk Services Northeast, Inc., 922 F.

Supp. 2d 257, 269–70 (D. Conn. 2013) (quoting Lux v.

Environmental Warranty, Inc., 755 A.2d 936, 941 n.8 (Conn. App.

Ct. 2000)). Thus, any statements made by Attorney O’Neill to the

plaintiff were superseded by the terms of the Settlement



                                  - 11 -
      Case 3:19-cv-00477-AWT Document 46 Filed 07/20/21 Page 12 of 12



Agreement. Consequently, viewing the evidence in the light most

favorable to the plaintiff, there is no genuine issue of

material fact as to whether the plaintiff was fraudulently

induced to enter into the Settlement Agreement.

      Accordingly, because the plaintiff has not created a

genuine issue of material fact as to whether the Settlement

Agreement unambiguously releases the defendants from liability

in this matter and is binding on the plaintiff, the defendants

are entitled to judgment as a matter of law.

IV.   CONCLUSION

      For the reasons set forth above the defendants’ Motion for

Summary Judgment (ECF No. 37) is hereby GRANTED. The Clerk shall

enter judgment accordingly and close the case.



      It is so ordered.

      Signed this 20th day of July 2021 at Hartford, Connecticut.


                                            /s/ AWT                     ___
                                       Alvin W. Thompson
                                  United States District Judge




                                   - 12 -
